 

Exhibit 10.1

 

Amendment No. 1 to

STOCKHOLDERS Agreement

 

This AMENDMENT NO. 1, dated as of October 5, 2020 (this “Amendment”), is entered
into by and among DraftKings Inc., a Nevada corporation (the “Company”), and the
Stockholders. Capitalized terms used and not otherwise defined herein have the
meanings set forth in the Stockholders Agreement, dated as of April 23, 2020
(the “Agreement”), by and among the Company and the Stockholders party thereto;
and

 

WHEREAS, the Company and the Stockholders desire to amend the Agreement, in
accordance with Section 8.07 of the Agreement, as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in the Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby, intending to be legally bound, agree as follows:

 

1.Amendments to the Agreement. The Agreement is hereby amended to cause all of
the lock-up periods applicable to the Stockholders as set forth in Sections
3.01(a), (b) and (c) of the Agreement to expire effective as of October 20,
2020.

 

2.Representations and Warranties.

 

a.Representations and Warranties of the Stockholders.

 

i.The DK Stockholder Group Representative, on behalf of the members of the DK
Stockholder Group, hereby represents and warrants to the other Stockholders and
the Company that: (i) it has all requisite corporate right, power and authority
and has taken all corporate or other action necessary in order to execute and
deliver this Amendment and perform its obligations under this Amendment; and
(ii) this Amendment has been duly executed and delivered by the DK Stockholder
Group Representative and, assuming the due execution and delivery of this
Amendment by the other parties hereto, constitutes a legal, valid and binding
obligation of the DK Stockholder Group enforceable against it in accordance with
its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

ii.The DEAC Founder Group Representative, on behalf of the members of the DEAC
Founder Group, hereby represents and warrants to the other Stockholders and the
Company that: (i) it has all requisite corporate right, power and authority and
has taken all corporate or other action necessary in order to execute and
deliver this Amendment and perform its obligations under this Amendment; and
(ii) this Amendment has been duly executed and delivered by the DEAC Founder
Group Representative and, assuming the due execution and delivery of this
Amendment by the other parties hereto, constitutes a legal, valid and binding
obligation of the DEAC Founder Group enforceable against it in accordance with
its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

 

 



iii.The SBT Sellers’ Representative, on behalf of the members of the SBT
Sellers, hereby represents and warrants to the other Stockholders and the
Company that: (i) it has all requisite corporate right, power and authority and
has taken all corporate or other action necessary in order to execute and
deliver this Amendment and perform its obligations under this Amendment; and
(ii) this Amendment has been duly executed and delivered by the SBT Sellers’
Representative and, assuming the due execution and delivery of this Amendment by
the other parties hereto, constitutes a legal, valid and binding obligation of
the SBT Sellers enforceable against it in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

b.                  Representations and Warranties of the Company. The Company
hereby represents and warrants to the Stockholders that: (i) it has all
requisite corporate right, power and authority and has taken all corporate or
other action necessary in order to execute and deliver this Amendment and
perform its obligations under this Amendment; and (ii) this Amendment has been
duly executed and delivered by the Company and, assuming the due execution and
delivery of this Amendment by the other parties hereto, constitutes a legal,
valid and binding obligation of the Company enforceable against it in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.      Miscellaneous.

 

a.                   Interpretation. From and after the date of this Amendment,
each reference in the Agreement to “this Agreement,” “hereof,” “hereunder” or
words of like import, and all references to the Stockholders Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind of nature (other than in this Amendment or as otherwise
expressly provided) will be deemed to mean the Agreement, as amended by this
Amendment, whether or not this Amendment is expressly referenced, and each
reference to the “date of this Agreement”, the “date hereof” and similar
references shall refer to April 23, 2020.

 

b.                  No Other Modification. Except to the extent expressly
amended herein or supplemented hereby, the Agreement remains unchanged and in
full force and effect in accordance with its terms.

 

c.                   Governing Law. This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Nevada without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Nevada or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than those of the State of Nevada.

 

-2- 

 



d.                  Counterparts and Facsimile. For the convenience of the
parties hereto, this Amendment may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Amendment may be delivered by facsimile or PDF and such
facsimile or PDF will be deemed as sufficient as if actual signature pages had
been delivered.

 

[Signature Pages Follow]

 



-3- 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written. 

 

   

Company:

 

DraftKings Inc., a Nevada corporation

 

By: /s/ R. Stanton Dodge_____________
Name: R. Stanton Dodge
Title: Chief Legal Officer and Secretary





 

 

[Signature Page to Amendment to Stockholders Agreement]

 

 



 

 

   

Stockholders:

 

DK Stockholders Group Representative

 

/s/ Jason Robins_______________________

 

Name: Jason Robins

 

 

 

SBT Sellers’ Representative

 

/s/ Shalom Meckenzie__________________

 

Name: Shalom Meckenzie

 

 

 

DEAC Founder Group Representative

 

/s/ Eli Baker__________________________

 

Name: Eli Baker

 





 

 

 

 

 

[Signature Page to Amendment to Stockholders Agreement]

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 